                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JYUE HWA FU,                               §
                                           §
             Plaintiff,                    §
                                           §
v.                                         §          No. 3:18-cv-02066-N-BN
                                           §
                                           §
YEH CHIN CHIN, DAVID LING and              §
LING’S HOLDINGS, LLC,                      §
                                           §
             Defendants.                   §

                                       ORDER

      On January 23, 2020, the Findings, Conclusions and Recommendation of the

United States Magistrate Judge [Dkt. No. 31 ] (“Report”) was entered, recommending

that the Court stay Plaintiff’s Motion for Entry of Default Judgment, to allow

Defendants David Ling and Ling’s Holdings, LLC a final opportunity to appear and

defend themselves against this action; that Plaintiff’s Motion to Sever and for

Substituted Service be denied; and that the Court should take notice that Plaintiff

voluntarily dismisses Defendant Yeh Chin Chin from this action without prejudice.

      After reviewing the briefs, file, record in this case, and Report, the Court

determines that the magistrate judge’s findings and conclusions are correct, and

accepts them as those of the Court. Accordingly, Plaintiff’s Motion for Entry of Default

Judgment [Dkt. Nos. 26 & 29] is stayed, and Defendants David Ling and Ling’s

Holdings LLC have until March 9, 2020 to appear and defend against this case.

Plaintiff’s Motion to Sever and for Substituted Service [Dkt. No. 29] is denied. The

                                          -1-
Court takes notice that Plaintiff voluntarily dismisses Defendant Yeh Chin Chin from

this action without prejudice.

      The trial for this case, which is scheduled to begin on February 24, 2020,

shall be reset for a later date to be determined upon resolution of Plaintiff’s Motion

for Entry of Default Judgment.

      SO ORDERED this 24th day of February, 2020.




                                        _______________________________________
                                        DAVID C. GODBEY
                                        UNITED STATES DISTRICT JUDGE




                                          -2-
